Case 2:19-cv-16484-CCC-MF Document 52 Filed 08/07/20 Page 1 of 4 PageID: 348




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


JANSSEN PHARMACEUTICALS, INC. and
JANSSEN PHARMACEUTICA NV,
                                                             Civil Action No. 2:19-cv-16484
                                       Plaintiffs,                     (CCC) (MF)
                       v.

MYLAN LABORATORIES LIMITED,

                                       Defendants.



                  JOINT STIPULATION AND ORDER REGARDING
            UNDISPUTED CLAIM LIMITATIONS OF U.S. PATENT NO. 9,439,906


       Plaintiffs Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica NV (collectively,

“Janssen”) and Defendant Mylan Laboratories Limited (“Mylan”) (together with Janssen, “the

parties”) respectfully submit this Joint Stipulation and Proposed Order Regarding Undisputed

Claim Limitations of U.S. Patent No. 9,439,906 (“the ’906 Patent”):

       WHEREAS, Mylan filed Abbreviated New Drug Application No. 213124 (the “ANDA”)

for generic versions of Invega Sustenna® (“Mylan’s Proposed Generic Products”);

       WHEREAS, the ANDA contains a “Paragraph IV Certification” to the ’906 Patent,

asserting that the ’906 Patent is invalid and/or not infringed;

       WHEREAS, Janssen has sued Mylan for infringement of claims 1-21 (“Asserted Claims”)

the ’906 Patent under 35 U.S.C. § 271;

       NOW THEREFORE, IT IS HEREBY STIPULATED, AGREED AND ORDERED that:

       1.      Mylan admits that Mylan’s Proposed Generic Products meet the following claim

limitations (“the Undisputed Claim Limitations”):
Case 2:19-cv-16484-CCC-MF Document 52 Filed 08/07/20 Page 2 of 4 PageID: 349



     a. that “the formulation is an aqueous nanoparticle suspension comprises (a) from 3 to

        20% (w/v) of the paliperidone palmitate having an average particle size (d50) of from

        about 1600 nm to about 900 nm; (b) from 0.5 to 3% (w/v) of a wetting agent wherein

        the wetting agent is polysorbate 20; (c) one or more buffering agents sufficient to render

        the composition neutral to very slightly basic (pH 8.5); (d) from 0.5 to 3% (w/v) of a

        suspending agent wherein the suspending agent is polyethylene glycol 4000; and (e) up

        to 2% (w/v) preservatives; and (f) water q.s. ad 100%” as recited in claim 17 of the

        ’906 Patent,

     b. that “the concentration of paliperidone palmitate is 156 mg/ml in the aqueous

        nanoparticle suspension” as recited in claim 18 of the ’906 Patent,

     c. that “the sustained release depot formulation is an aqueous nanoparticle suspension

        consists essentially of (a) 156 mg/ml of the paliperidone palmitate having an average

        particle size (d50) of from about 1600 nm to about 900 nm; (b) 12 mg/ml of polysorbate

        20; (c) one or more buffering agents sufficient to render the composition neutral to very

        slightly basic (pH 8.5); (d) 30 mg/ml of a suspending agent wherein the suspending

        agent is polyethylene glycol 4000; and (f) water q.s. ad 100%” as recited in claim 19

        of the ’906 Patent,

     d. that “in the buffering agents contained in the aqueous nanoparticle suspension are citric

        acid monohydrate, disodium hydrogen phosphate anhydrous, sodium dihydrogen

        phosphate monohydrate, sodium hydroxide” as recited in claim 20 of the ’906 Patent,

        and

     e. that “the aqueous nanoparticle suspension is in the range of pH 7 to 7.5” as recited in

        claim 21 of the ’906 Patent.



                                              2
Case 2:19-cv-16484-CCC-MF Document 52 Filed 08/07/20 Page 3 of 4 PageID: 350



       2.      Janssen will not pursue requests for production of (i) samples of Mylan’s Proposed

Generic Products or (ii) samples from the laboratory, exhibit, registration, or pilot-scale batches

that Mylan prepared in connection with its ANDA.

       3.      This Stipulation does not limit Mylan’s rights (i) to assert non-infringement of the

Asserted Claims on any basis other than the Undisputed Claim Limitations, or (ii) to contest the

validity of the Asserted Claims.

       4.      This Stipulation does not limit Janssen’s rights to seek discovery other than that

described in paragraph 2.



Dated: August 5, 2020




                                                3
Case 2:19-cv-16484-CCC-MF Document 52 Filed 08/07/20 Page 4 of 4 PageID: 351



 s/ KEITH J. MILLER                         s/ ARNOLD B. CALMANN
 Keith J. Miller                            Arnold B. Calmann
 Justin T. Quinn                            Jeffrey S. Soos
 Michael Gesualdo                           Katherine A. Escanlar
 ROBINSON MILLER LLC                        SAIBER LLC
 Ironside Newark                            One Gateway Center, 10th Floor
 110 Edison Place, Suite 302                Newark, New Jersey 07102
 Newark, New Jersey 07102                   (973) 622-3333 (Telephone)
 (973) 690-5400 (Telephone)                 (973) 286-2465 (Facsimile)
 (973) 466-2760 (Facsimile)
                                            Of counsel:
 Of counsel:                                Deepro R. Mukerjee
 Barbara L. Mullin                          Lance A. Soderstrom
 Aron Fischer                               KATTEN MUCHIN ROSENMAN LLP
 Gregory Diskant                            575 Madison Avenue
 Andrew Cohen                               New York, New York 10022
 Zhiqiang Liu                               (212) 940-8800 (Telephone)
 A. Robert Quirk                            (212) 940-8776 (Facsimile)
 Jeffrey Hughes
 J. Jay Cho                                 Guylaine Hache
 Meghan Larywon                             KATTEN MUCHIN ROSENMAN LLP
 PATTERSON BELKNAP WEBB &                   525 West Monroe Street
 TYLER LLP                                  Chicago, IL 60661
 1133 Avenue of the Americas                (312) 902-5200 (Telephone)
 New York, New York 10036
 (212) 336-2000 (Telephone)
 (212) 336-2222 (Facsimile)                 Alissa Pacchioli
                                            KATTEN MUCHIN ROSENMAN LLP
                                            550 S. Tryon Street, Suite 2900
 Attorneys for Plaintiffs Janssen
 Pharmaceuticals, Inc. and Janssen          Charlotte, NC 28202
 Pharmaceutica NV                           (704) 444-2000 (Telephone)


                                            Attorneys for Defendant Mylan Laboratories
                                            Limited




IT IS SO ORDERED this ____
                       7 day of August __, 2020.


                                             __________________________________
                                             Hon. Claire C. Cecchi, U.S.D.J.




                                        4

11911468v.1
